     Case 2:19-cv-02593-WBS-DB Document 14 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL JAMES CLOUD,                                 No. 2:19-cv-2593 WBS DB P
12                      Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    COX, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. On screening plaintiff’s complaint, this court: (1) found

19   plaintiff stated cognizable claims for excessive force in violation of the Eighth Amendment

20   against defendants Cox and Van Raiden; (2) dismissed plaintiff’s claims against defendants

21   Hurlbert, Glenn, Lucero, Cox, Cea, Anaya, Martinez, Moss, Abamonga, Villalobos, Hutchinson,

22   and Watkins with leave to amend; and (3) recommended dismissal of plaintiff’s claims against

23   defendants Espinoza, Quam, and Kessler. (ECF No. 8.) Plaintiff was given thirty days to either

24   file an amended complaint or inform the court that he wished to proceed on his Eighth

25   Amendment claims against defendants Cox and Van Raiden.

26          In a document filed here on February 10, 2020, plaintiff stated that he wishes to proceed

27   on his excessive force claim against defendants Cox and Van Raiden and understands that

28   defendant Rodriguez will be dismissed from this action. (ECF No. 11.) Plaintiff then stated
                                                       1
     Case 2:19-cv-02593-WBS-DB Document 14 Filed 04/15/20 Page 2 of 2

 1   “objections.” He argued that officers used unnecessary force in the cell extraction. In response,

 2   this court noted that plaintiff appeared to be attempting to state a different claim than that

 3   originally stated in his complaint. In an order filed February 14, this court provided plaintiff an

 4   additional thirty days to file any amended complaint. (ECF No. 12.)

 5            Thirty days have passed and plaintiff has not filed an amended complaint. Accordingly,

 6   and for the reasons set out in this court’s January 28 and February 14 orders, this case will

 7   proceed on plaintiff’s excessive force claims against defendants Cox and Van Raiden. This court

 8   will order service of the complaint on Cox and Van Raiden by separate order. Here, this court

 9   will recommend all other remaining claims and defendants be dismissed.

10            For the foregoing reasons, IT IS HEREBY RECOMMENDED that plaintiff’s claims

11   against defendants Hurlbert, Glenn, Lucero, Cox, Cea, Anaya, Martinez, Moss, Abamonga,

12   Villalobos, Hutchinson, and Watkins be dismissed.

13            These findings and recommendations will be submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

15   being served with these findings and recommendations, plaintiff may file written objections with

16   the court. The document should be captioned “Objections to Magistrate Judge's Findings and

17   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

18   may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

19   1153 (9th Cir. 1991).

20   Dated: April 14, 2020
21

22

23

24

25   DLB:9
     DLB1/prisoner-civil rights/clou2593.scrn fr2
26
27

28
                                                         2
